Citation Nr: 0508412	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).  That decision denied service connection for an 
acquired psychiatric disorder to include both schizophrenia 
and PTSD.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in August 2004.


FINDINGS OF FACT

The evidence of record reasonably shows that the veteran's 
schizophrenia had its origins within one year of service.


CONCLUSION OF LAW

Schizophrenia may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any defect that might exist with 
respect to the VCAA notice requirements in this case was 
harmless error.

II.  Factual Background

Service medical records are silent with regards to 
complaints, findings or treatment related to any psychiatric 
disorders.

A private treatment note dated on October 1978 noted that the 
veteran had been transferred from a private hospital where he 
had been diagnosed as having suffered from an acute psychotic 
episode, which was possible alcohol related.

A private hospital discharge exit summary, from the veteran's 
October to November 1978 hospitalization, noted a final 
diagnosis of alcohol addiction with other alcoholic 
hallucinosis.

A March 1981 private psychiatric report noted that the 
veteran had been hospitalized for two weeks in 1978 because 
of violent behavior.  The veteran indicated that had been 
seeing a psychiatrist since.  He reported hearing voices.

An August 1981 letter from a private psychiatrist, addressed 
to the veteran's employer, noted that the veteran was 
referred because of "nerves."  The veteran reported that he 
heard voices.  He stated that the voices began almost as soon 
as he began his present employment in 1972.  The veteran 
noted that he was in the military from 1968 to 1971 and 
denied any difficulty while he was in the military.  The 
diagnosis was schizophrenic psychotic reaction, paranoid 
type, tenuous remission.  The psychiatrist noted that by the 
veteran's admission he had psychotic symptoms from at least 
1972.  He also indicated it was "very likely" that such 
symptoms began before that time.

VA treatment notes dated from February 1982 through March 
2002 reflect continued psychiatric treatment for a history of 
schizophrenia.

An October 1982 private psychiatric report stated that the 
veteran reported a history of mental illness dating back 10 
years.  He reported hearing voices and having difficulty 
sleeping.  The diagnosis was schizophrenia, paranoid type.

A March 1986 letter from a private psychiatrist, addressed to 
the veteran's employer, noted that the veteran was seeing a 
psychiatrist at a VA hospital.  The psychiatrist noted that 
the veteran had a long history of alcohol abuse and, in 
addition, some signs and symptoms, by history, of a psychotic 
condition.

A November 1993 VA examination report noted that there was no 
chart available for review.  The veteran reported that he 
started hearing voices in 1972.  He stated he also 
experienced hallucinations.  The diagnosis was schizophrenia, 
chronic, undifferentiated type.

The veteran and his mother testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO in 
August 2004.  The veteran stated that he began having strange 
dreams and seeing a "light" while in Vietnam.  He reported 
that he first started receiving psychiatric treatment from VA 
in 1978.

The veteran's mother testified that her son was a good 
student and healthy before military service.  She stated that 
when he returned home he was a "disturbed man."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for a 
psychosis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that the veteran has filed a claim 
for service connection PTSD.  However, the evidence of record 
does not show that the veteran has a current diagnosis of 
PTSD.  In the absence of evidence showing that the veteran 
currently has PTSD, the claim of service connection for PTSD 
must be denied.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
The clinical evidence of record, however, does shows that the 
veteran has schizophrenia.  The question of whether the 
veteran's current diagnosis of schizophrenia had its onset in 
or is otherwise related to active service, involves competent 
medical evidence as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).

In this regard, the Board notes that there is no clinical 
evidence linking the veteran's schizophrenia to service.  
However, as noted above, service connection may be granted 
for a psychosis, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  A review of the record indicates 
that the veteran has reported experiencing symptoms that have 
been associated with his schizophrenia since 1972.  Moreover, 
the August 1981 letter from the private psychiatrist suggests 
that it is "very likely" that such symptoms actually 
started prior to 1972.  The Board notes that the statements 
made by the veteran in August 1981 were not made in 
contemplation of this claim.  In addition, while the veteran 
is not competent to comment on a diagnosis or its etiology, 
he is competent to testify as to symptoms he experiences and 
the duration of those symptoms.  Competent medical 
professions (i.e. psychiatrists) have related the veteran's 
reported symptoms to schizophrenia.  When weighing the 
veteran's statements and the August 1981 psychiatrist's 
letter, the Board finds that there is a reasonably basis to 
find that the veteran's symptoms of schizophrenia were 
manifest within one year of service.  Therefore, resolving 
all doubt in favor of the veteran, service connection for 
schizophrenia is granted.


ORDER

Entitlement to service connection for schizophrenia is 
granted.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


